

Exhibit 10.1


EXECUTION VERSION




TWELFTH OMNIBUS AMENDMENT
(Apple Ridge Funding LLC)




THIS Twelfth Omnibus Amendment (this “Amendment”) is entered into this 7th day
of June, 2019 for the purpose of making amendments to the documents described in
this Amendment.


WHEREAS, this Amendment is among (i) Cartus Corporation, a Delaware corporation
(“Cartus”), (ii) Cartus Financial Corporation, a Delaware corporation (“CFC”),
(iii) Apple Ridge Services Corporation, a Delaware corporation (“ARSC”) (iv)
Apple Ridge Funding LLC, a limited liability company organized under the laws of
the State of Delaware (the “Issuer”), (v) Realogy Group LLC (f/k/a Realogy
Corporation), a Delaware limited liability company (“Realogy”), (vi) U.S. Bank
National Association, a national banking association (“U.S. Bank”), as indenture
trustee (the “Indenture Trustee”), paying agent, authentication agent, and
transfer agent and registrar, (vii) the Managing Agents party to the Note
Purchase Agreement defined below, and (viii) Crédit Agricole Corporate and
Investment Bank (“CA-CIB”), as Administrative Agent and Lead Arranger (the
“Administrative Agent”).


WHEREAS, this Amendment relates to the following documents (as such documents
have previously been amended):


(i)    Purchase Agreement, dated as of April 25, 2000 (the “Purchase
Agreement”), by and between Cartus and CFC;


(ii)    Transfer and Servicing Agreement, dated as of April 25, 2000 (the
“Transfer and Servicing Agreement”), by and among ARSC, as transferor, Cartus,
as originator and servicer, CFC, as originator, the Issuer, as transferee, and
the Indenture Trustee;


(iii)    Receivables Purchase Agreement, dated as of April 25, 2000 (the
“Receivables Purchase Agreement”), by and between CFC and ARSC;


(iv)    Master Indenture, dated as of April 25, 2000 (the “Master Indenture”),
by and between the Issuer and U.S. Bank, as indenture trustee, paying agent,
authentication agent and transfer agent and registrar;


(v)     Series 2011-1 Indenture Supplement dated as of December 16, 2011 (the
“Indenture Supplement”) by and between the Issuer and U.S. Bank, as indenture
trustee, paying agent, authentication agent and transfer agent and registrar;


(vi)    Note Purchase Agreement, dated as of December 14, 2011 (the “Note
Purchase Agreement”), among the Issuer, Cartus, as Servicer, the financial
institutions and commercial paper conduits party thereto and the Administrative
Agent, relating to the Series 2011-1 Secured Variable Funding Notes.
        


1



--------------------------------------------------------------------------------




WHEREAS, the Purchase Agreement, the Transfer and Servicing Agreement, the
Receivables Purchase Agreement, the Master Indenture, the Indenture Supplement
and the Note Purchase Agreement are collectively referred to in this Amendment
as the “Affected Documents”; and


WHEREAS, terms used in this Amendment and not defined herein shall have the
meanings assigned to such terms in the Master Indenture, and, if not defined
therein, as defined in the Indenture Supplement:


NOW, THEREFORE, the parties hereto hereby recognize and agree:


1.
Amendments to Master Indenture. Effective as of the date hereof, Section 1.01 of
the Master Indenture is hereby amended as follows:

(a)    A new definition “Designated Obligor” is hereby added in appropriate
alphabetical order to read as follows:
“Designated Obligor” shall mean that Obligor specified as the “Designated
Obligor” in that certain letter agreement, dated June 7, 2019, by and between
the Issuer and the Indenture Trustee, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
(b)    The definition of “Overconcentration Amount” is hereby amended and
restated in its entirety to read as follows:
“Overconcentration Amount” shall mean, as of any date of determination, an
amount equal to the sum of: (a) the greater of: (i) the excess, if any, of
(A) the aggregate Modified Receivable Balances owing by (or, if less, the
Obligor Limits of) the Obligors (excluding the Special Obligors and the Eligible
Governmental Obligors) who are the Obligors in respect of the five largest
aggregate Modified Receivable Balances over (B) an amount equal to 20% (if the
Designated Obligor is then a Special Obligor) or 25% (if the Designated Obligor
is not then a Special Obligor) of the Aggregate Receivable Balance, and (ii) the
excess, if any, of (A) the aggregate Modified Receivable Balances owing by (or,
if less, the Obligor Limits of) the Obligors (excluding the Special Obligors and
the Eligible Governmental Obligors) who are the Obligors in respect of the ten
largest aggregate Modified Receivable Balances over (B) an amount equal to 30%
(if the Designated Obligor is then a Special Obligor) or 35% (if the Designated
Obligor is not then a Special Obligor) of the Aggregate Receivable Balance, plus
(b) the sum of the aggregate amount with respect to each Obligor (excluding
Eligible Governmental Obligors) of the excess, if any, of (i) the aggregate
Modified Receivable Balance owing by such Obligor over (ii) the Obligor Limit
with respect to such Obligor, plus (c) the amount by which the aggregate
Modified Receivable Balances owing by all Foreign Obligors exceeds 10% of the
Aggregate Receivable Balance, plus (d) the


2



--------------------------------------------------------------------------------




sum of the aggregate amounts, with respect to each Eligible Governmental
Obligor, of the excess, if any, of the Modified Receivable Balance owing by such
Eligible Governmental Obligor over 1% of the Aggregate Receivables Balance.
2.
Amendments to Note Purchase Agreement. Effective as of the date hereof, the Note
Purchase Agreement is hereby amended as follows:

(a)    The definition of “Commitment Termination Date” set forth in Section 1.01
of the Note Purchase Agreement is hereby amended to delete therefrom the
reference to “June 7, 2019” and to substitute therefor the date “June 5, 2020”.
(b)    Article VII of the Note Purchase Agreement is hereby amended to add the
following language as a new Section 7.16:
SECTION 7.16. Recognition of the U.S. Special Resolution Regimes.
(a)    In the event that any Purchaser, any Managing Agent or the Administrative
Agent that is a Covered Entity becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer from such Purchaser, Managing Agent or
the Administrative Agent of this Agreement, and any interest and obligation in
or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.
(b)    In the event that any Purchaser, any Managing Agent or the Administrative
Agent that is a Covered Entity or a BHC Act Affiliate of such Purchaser,
Managing Agent or the Administrative Agent becomes subject to a proceeding under
a U.S. Special Resolution Regime, Default Rights under this Agreement that may
be exercised against such Purchaser, Managing Agent or the Administrative Agent
are permitted to be exercised to no greater extent than such Default Rights
could be exercised under the U.S. Special Resolution Regime if this Agreement
were governed by the laws of the United States or a state of the United States.
(c)    For purposes of this Section 7.16, the following terms have the following
respective meanings:
“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).
“Covered Entity” means any of the following:


3



--------------------------------------------------------------------------------




(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.
3.
Waiver of Delivery. Each of the Managing Agents signatory hereto waives any
prior notice or delivery requirement set forth in the Transaction Documents with
respect to this Amendment (including, without limitation, pursuant to Section
10.02 of the Master Indenture and Section 2.05(b) of the Note Purchase
Agreement).

4.
Conditions Precedent. This Amendment shall be effective upon (a) the Indenture
Trustee’s receipt of counterparts to (i) this Amendment and (ii) that certain
Renewal Fee Letter, dated the date hereof (the “Renewal Fee Letter”), by and
between the Issuer and each Managing Agent, in each case, duly executed by each
of the parties thereto, (b) the Issuer’s payment of all fees required to be paid
on or prior to the date hereof in accordance with the Renewal Fee Letter in
accordance with the terms thereof and (c) the Issuer’s payment and/or
reimbursement, to the extent invoiced, of the Administrative Agent’s, each
Managing Agent’s and each Purchaser’s reasonable costs and expenses incurred in
connection with this Amendment and the other Transaction Documents.

5.
GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

6.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.



4



--------------------------------------------------------------------------------




7.
References to and Effect on Affected Documents. On and after the date hereof:
(i) all references in any Affected Document to “this Agreement,” “hereof,”
“herein” or words of similar effect referring to such Affected Document shall be
deemed to be references to such Affected Document as amended by this Amendment;
(ii) each reference in any of the Affected Documents to any other Affected
Document and each reference in any of the other Transaction Documents among the
parties hereto to any of the Affected Documents shall each mean and be a
reference to such Affected Document as amended by this Amendment; and (iii) each
reference in any Transaction Document among the parties hereto to any of the
terms or provisions of an Affected Document which are redefined or otherwise
modified hereby shall mean and be a reference to such terms or provisions as
redefined or otherwise modified by this Amendment; provided, that,
notwithstanding the foregoing or any other provisions of this Amendment, the
amendments contained in this Amendment shall not be effective to (x) modify on a
retroactive basis any representations or warranties previously made under any
Affected Document with respect to Receivables transferred or purported to have
been transferred prior to the date hereof, which representations and warranties
shall continue to speak as of the dates such Receivables were transferred and
based on the terms and provisions of the Affected Documents as in effect at such
time or (y) otherwise modify the terms of any transfer or purported transfer of
any Receivable transferred or purported to be transferred pursuant to an
Affected Document prior to the date hereof.

8.
Reaffirmation of Performance Guaranty. Effective as of the date hereof, Realogy,
in its capacity as the Performance Guarantor under the Performance Guaranty,
hereby consents to this Amendment and acknowledges and agrees that the
Performance Guaranty remains in full force and effect is hereby reaffirmed,
ratified and confirmed.

9.
No Waiver. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Affected Documents other than as
set forth herein, each of which Affected Documents, as modified hereby, remains
in full force and effect and is hereby reaffirmed, ratified and confirmed.

10.
Issuer Representations re: Outstanding Series. As of the date hereof, the Issuer
represents and warrants that the Series 2011-1 Notes are the only Notes
outstanding under the Master Indenture.

[SIGNATURE PAGES FOLLOW]




5



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.




CARTUS CORPORATION




By: /s/ Eric J. Barnes            
Name: Eric J. Barnes
Title: SVP & CFO




CARTUS FINANCIAL CORPORATION




By: /s/ Eric J. Barnes            
Name: Eric J. Barnes
Title: SVP & CFO




APPLE RIDGE SERVICES CORPORATION




By: /s/ Eric J. Barnes            
Name: Eric J. Barnes
Title: SVP & CFO




APPLE RIDGE FUNDING LLC




By: /s/ Eric J. Barnes            
Name: Eric J. Barnes
Title: SVP & CFO




REALOGY GROUP LLC




By: /s/ Seth Truwit            
Name: Seth Truwit
Title: SVP and Assistant Secretary




Signature Page to Twelfth Omnibus Amendment



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee, Paying Agent,
Authentication Agent and Transfer Agent and Registrar


By: /s/ Brian Giel            
Name: Brian Giel
Title: Vice President




CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent and a
Managing Agent


By: /s/ Kostantina Kourmpetis        
Name: Kostantina Kourmpetis
Title: Managing Director


By: /s/ Sam Pilcer            
Name: Sam Pilcer
Title: Managing Director




THE BANK OF NOVA SCOTIA, as a Managing Agent


By: /s/ Michelle C. Phillips            
Name: Michelle C. Phillips
Title: Managing Director




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Managing Agent


By: /s/ Dale Abernathy            
Name: Dale Abernathy
Title: Vice President




BARCLAYS BANK PLC, as a Managing Agent


By: /s/ David Hufnagel        
Name: David Hufnagel
Title: Director






Signature Page to Twelfth Omnibus Amendment

